The case was, in 1784, an action of trespass was pending between the same parties for cutting on the lands now in question; both claiming. The controversy was submitted to arbitration. Quitclaim deeds from each to the other were executed, acknowledged, and delivered into the hands of the arbitrators, to be by them disposed of as they should award the title. The arbitrators, upon hearing, awarded the title to be in Goodwin, the defendant, and delivered to him the deeds. There was some contention at the trial, whether Peck did not forbid the delivery of the deed after the arbitrators had published their award: But the court said it was immaterial, for the publishing the award was the condition of the delivery; that being performed, the deed became absolute. And although the fee of lands cannot be transferred by award of arbitrators, yet it may well be done by deed, as in this case.
The jury found a verdict for the defendant, which was accepted by the whole court.